110 F.3d 60
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles William LEVY, Plaintiff--Appellant,v.COUNTY OF FAIRFAX;  Elizabeth Butler, Branch Manager, GeorgeMason Regional Library, Defendants--Appellees.
No. 96-2691.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1997.Decided April 2, 1997.

Charles William Levy, Appellant Pro Se.
Edward Everett Rose, III, COUNTY ATTORNEY'S OFFICE, Fairfax, Virginia, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting the Defendants' motion for judgment as a matter of law on his action filed under 42 U.S.C. § 1983 (1994).  The district court denied relief for the reasons stated from the bench.  Appellant failed to provide a transcript of the hearing at which the district court stated the reasons for denying relief.  See Fed.  R.App. P. 10(b)(2);  Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.1992).  Moreover, Appellant has failed to state a substantial claim justifying the preparation of a transcript at government expense.  28 U.S.C. § 753(f) (1994).  Consequently, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED